DAVID YEREMIAN & ASSOCIATES, INC.
David Yeremian (SBN 226337)
david@yeremianlaw.com
Roman Shkodnik (SBN 276295)
roman@yeremianlaw.com
535 N. Brand Blvd., Suite 705
Glendale, California 91203
Telephone: (818) 230-8380
Facsimile: (818) 230-0308
Attorneys for Plaintiff
JOSE FRANCO

SHEA & McINTYRE, A P.C.
John F. McIntyre, Jr. (SBN 172128)
 jmcintyre@sheamcintyre.com
Kevin Elliott (SBN276295)
kelliott@sheamcintyre.com
2166 The Alameda
San Jose, CA 95126-1144
Telephone:     (408) 298-6611
Facsimile:     (408) 275-0814

Attorneys for Defendants
E-3 SYSTEMS


                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


JOSE FRANCO, on behalf of himself and all others   Case No. 4:19-cv-01453-HSG
similarly situated
                                                   ORDER
                 Plaintiff,

       v.                                          Judge:          Hon. Haywood S. Gilliam, Jr
                                                   Courtroom:      2 (4th Floor)
E-3 SYSTEMS, a California corporation; and
DOES 1 through 50, inclusive,                      Complaint Filed: February 14, 2019

                 Defendants.




                                      ORDER
                                        ORDER

       Pursuant to the above Stipulation and good cause appearing, it is hereby ordered as follows:

       1.      The case captioned Jose Franco, on behalf of himself and other Aggrieved Employees v.

E-3 Systems, Case No. 19-cv-02854-HSG, is hereby consolidated into the present action, Jose Franco,

on behalf of himself and others similarly situated v. E-3 Systems, Case No. 19-cv-01453-HSG. The

earlier-filed action, Case No. 19-cv-01453-HSG, shall serve as the lead case. The Clerk is directed to

administratively close the later-filed action, Case No. 19-cv-02854-HSG. All future filings should be

done in the lead case (Case No. 19-cv-01453-HSG) only and should be captioned “In re E-3 Systems

Litigation.” The Clerk is directed to e-file this order in Case No. 19-cv-02854-HSG.



       IT IS SO ORERED:


Dated: 1/15/2020                             ___________________________________
                                                   Hon. Haywood S. Gilliam, Jr
                                                   Judge of the U.S. District Court




                                                   2
                                         ORDER
